cca-6301415-14 id ----------------- office uilc number release date from ------------------------ sent to -------------------------- cc -------------------------------------------------------------- subject s corp basis limitation this confirms our oral advice that the basis limitation rule_of sec_1366 applies to limit the amount of creditable foreign_income_taxes paid_or_accrued by an s_corporation that the s corporation’s shareholder may take into account in computing the shareholder’s allowable foreign_tax_credit under sec_901 sec_1373 provides that for purposes of subpart a of part iii relating to the foreign_tax_credit an s_corporation shall be treated as a partnership and its shareholders shall be treated as partners of such partnership under sec_703 the taxable_income of a partnership shall be computed in the same manner as in the case of an individual except that the items described in sec_702 shall be separately_stated and certain deductions including the deduction for creditable foreign_income_taxes described in sec_901 and sec_164 shall not be allowed to the partnership sec_703 rather sec_702 provides that in computing his income_tax each partner shall take into account his distributive_share of the partnership’s creditable foreign_income_taxes under sec_164 sec_275 sec_901 and sec_901 each partner may choose to claim either a foreign_tax_credit or an itemized_deduction for creditable foreign_income_taxes paid_or_accrued during the taxable_year including his proportionate share of taxes paid_or_accrued by the partnership see sec_1_702-1 similarly sec_1366 provides in part that in determining the tax under chapter of a shareholder for the shareholder’s taxable_year in which the taxable_year of the s_corporation ends there shall be taken into account the shareholder’s pro_rata share of the corporation’s a items of income including tax-exempt_income loss deduction or credit the separate treatment of which could affect the liability for tax of any shareholder although sec_1363 provides that the deductions referred to in sec_703 including creditable foreign_income_taxes described in sec_703 are not allowed as a deduction in computing the taxable_income of the s_corporation the flush language at the end of sec_1366 specifically confirms that the separately_stated items referred to in sec_1366 include creditable_foreign_tax amounts described in sec_702 finally sec_1363 confirms that the sec_901 election to take a credit rather than an itemized_deduction for creditable foreign_income_taxes is made by each shareholder separately and not by the s_corporation sec_1_1363-2 and sec_1_1366-1 sec_1366 provides that the aggregate amount of losses and deductions taken into account by a shareholder under sec_1366 for any taxable_year shall not exceed the sum of a the adjusted_basis of the shareholder’s stock in the s_corporation determined with regard to sec_1367 and a for the taxable_year and b the shareholder’s adjusted_basis of any indebtedness of the s_corporation to the shareholder determined without regard to any adjustment under sec_1367 for the taxable_year because the flush language of sec_1366 specifically confirms that the separately_stated items of income loss deduction or credit taken into account under sec_1366 include creditable foreign_income_taxes the basis limitation of sec_1366 applies to limit the amount of the s_corporation shareholder’s deduction or credit for its pro_rata share of the s corporation’s creditable foreign_income_taxes to the shareholder’s basis in its stock at the end of the taxable_year
